10/26/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA

                                      DA 22-0112
                                   _________________

WATER FOR FLATHEAD'S FUTURE, INC.,
AMY WALLER, STEVEN MOORE, and
CYNTHIA EDSTROM,

             Plaintiffs and Appellees,

      v.

MONTANA DEPARTMENT OF
                                                                   ORDER
ENVIRONMENTAL QUALITY,

             Defendant and Appellant,

      and

MONTANA ARTESIAN WATER COMPANY,

             Intervenor-Defendant and Appellant.
                                 _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Amy Eddy, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                 October 26 2022